Citation Nr: 1105059	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of perforated 
left eardrum.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of equilibrium, 
claimed as secondary to residuals of perforated left eardrum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Michelsen



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of a Regional Office (RO) 
of the Department of Veterans Affairs (VA). This matter was 
previously before the Board in March 2010, when it was remanded 
for additional development.

The Veteran testified at a Board hearing in January 2010. A 
transcript of that hearing is of record.

The Board repeats, in brief summary only, its discussion from the 
March 2010 Board remand identifying that the Veteran has 
presented contentions advancing a claim of entitlement to service 
connection for hearing loss, including as due to left ear injury 
or to noise exposure, at his January 2010 Board hearing.  The 
petition to reopen a claim of entitlement to service connection 
for hearing loss has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.

The Board finds that there has been substantial compliance with 
its March 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-147 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to a 
veteran are to be avoided).  The AOJ sought and obtained the VA 
treatment records referenced in the remand instructions; the 
pertinent records are now associated with the claims file.

The issue of entitlement to service connection for loss of 
equilibrium, claimed as secondary to residuals of perforated left 
eardrum, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sclerosis of the left tympanic membrane is a 
residual of a perforated left eardrum injury suffered during 
service.

2.  The Veteran's tinnitus is causally related to his active duty 
service.


CONCLUSIONS OF LAW

1.  The Veteran's sclerosis of the left tympanic membrane, a 
residual of perforated left eardrum injury, was incurred in 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

2.  The Veteran's tinnitus was incurred in active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A service treatment record dated in September 1979 confirms that 
the Veteran was transported by helicopter for medical treatment 
of a suspected "broken ear drum" due to left ear pain after an 
injury involving landing in water flat on the left side of his 
head.  The handwritten record appears to show findings of a 
rupture of the left tympanic membrane.

A December 2004 VA treatment record (an addendum to another 
treatment report) notes the Veteran's history of traumatic left 
tympanic membrane perforation from service.  This report shows 
that the Veteran reported that he "had difficulty with balance, 
pain, hearing after the event.  He still has hearing loss on that 
side and rare balance problems."

A November 2005 VA treatment record shows that the Veteran felt 
he had some hearing loss in his left ear, and was unsure about 
whether he had hearing loss in his right ear.  The Veteran stated 
that since the in-service injury to his left ear, he has noticed 
occasional lightheadedness, tinnitus, and otalgia.  The Veteran 
stated that "it was also hard to know if the ringing in my ear 
was because I was an addict or if it was because of the 
puncture."  The Veteran reported that he had "been clean since 
2000."

A May 2009 VA treatment record shows that the Veteran had 
complaints of "[l]eft side only" ear problems, reportedly worse 
when weather is cold, involving a dull ache in the ear 
exacerbated by wind.  The Veteran reported frequent pain in the 
ear with pressure changes and temperature changes.  The Veteran 
reported tinnitus.  The record goes on to show that the Veteran's 
was found to have "no acute pathology" but that the Veteran 
reported "chronic problems since his injury in the service 
(chronic pain).  Typically with cold weather and wind."  The 
authoring VA physician noted: "He clearly should be service-
connected for this problem."  The Board observes, as discussed 
in more detail below, that the author of this report is the same 
Dr. Michelsen who has also submitted multiple written statements 
in support of the Veteran's claims on appeal.

The Board notes that much of the same information presented in 
the May 2009 VA treatment record was previously noted on prior VA 
reports.  Entries from October 2007 and October 2008 appear to be 
essentially identical except that these reports do not contain 
the author's endorsement of service-connection.  An entry from 
January 2007 is similar, but explains that the left ear problems 
include "rare tinnitus that is periodic"

The Veteran's VA physician, Dr. Michelsen, has authored multiple 
letters and provided testimony which, in aggregate, express 
support for each of the Veteran's claims on appeal.  An April 
2007 letter notes the in-service ear injury and states that the 
physician has "known [the Veteran] for several years and he has 
consistently had pain and tinnitus in the left ear only.  The 
unilateral symptoms and the history of his prior injury strongly 
suggests that this injury is responsible for his ongoing 
symptoms."  The physician states that he was "very surprised" 
that service connection was denied for the left ear diagnoses, 
and opined that the problem was service connected.

An August 2008 letter from Dr. Michelsen restates his opinion in 
support of the Veteran's claims, adding that "[h]is ear pain is 
a persistent problem that has been present since the injury and 
is a problem that he has repeatedly reported to me since I first 
met him in 2000.  In addition to ear pain, he suffers from 
tinnitus that is also an ongoing problem."  The letter opines: 
"It is absolutely clear that his tinnitus and ear pain are more 
likely than not service connected.  In fact, I am extremely 
surprised that he is not yet service-connected for these 
conditions."

An October 2008 letter from Dr. Michelsen again restates his 
opinion in support of the Veteran's claims.  The letter adds that 
"[t]he fact that the chronic otalgia [ear pain] began 
immediately after his injury clearly demonstrates the ruptured 
left tympanic membrane is the cause of his persistent otalgia."  
The letter opines: "It is absolutely clear that his tinnitus and 
chronic otalgia are more likely than not service-connected."

Additionally, Dr. Michelsen testified at the Veteran's January 
2010 Board hearing.  He testified that he has known the Veteran 
since 2000 and that he has reviewed the Veteran's service 
treatment records.  He opined that the Veteran's tinnitus, which 
was said to be worse in the left ear, was secondary both to in-
service noise exposure as well as secondary to scar tissue from 
the left ear injury.  He opined that the Veteran's equilibrium 
problem was related to the in-service left ear injury; he 
attributed the equilibrium problem to Eustachian tube dysfunction 
present only in the left ear and that such was "a common 
component or long term effect from an injury where he developed 
scar tissue."

Two VA Compensation and Pension (C&P) examination reports, both 
dated in November 2006, have been prepared in the development of 
these claims on appeal.  Both reports were prepared with express 
review of the claims file.  One report, prepared by an 
audiologist, notes that the Veteran has denied experiencing 
tinnitus at times and concludes "it is the opinion of this 
examiner that tinnitus is less likely as not related to the 
perforated left eardrum in service, as there is no report of 
tinnitus at the November 13, 2006, audiology examination."

The other November 2006 report, prepared by a medical doctor from 
a VA "Head and Neck Surgery Clinic," addresses the equilibrium 
issue in addition to the other claims.  This report discusses 
review of the claims-file including the service treatment 
records, and describes the Veteran's reported history including 
the development of "constant" tinnitus and his disequilibrium 
as a sense of "being off."  The report notes that the Veteran 
"has a difficult time describing the exact nature of the 
disequilibrium, although he does state that he sometimes feels 
that things are moving around him."  Significantly, the direct 
examination notes included a finding that "[t]here is some mild 
central sclerosis of the left tympanic membrane, consistent with 
a prior perforation."  The report states the examiner's 
conclusion that the left sided tinnitus and disequilibrium "are 
less likely than not caused by or a result of his fall and 
tympanic membrane perforation during his military service in the 
late 1970s."  The examiner explains that "[f]rom the 
information reviewed, it sounds as though the patient had an 
unremarkable tympanic membrane perforation, which resolved 
spontaneously, without need for further intervention."  The 
examiner found that, other than "some mild sclerosis of the 
tympanic membrane," the examination showed that "the remainder 
of the anatomy appears unremarkable."  The examiner explains: 
"It would be quite unusual for a simple, uncomplicated tympanic 
membrane perforation that healed spontaneously to cause such 
prolonged complications."  With regard to the equilibrium 
symptoms specifically, the examiner states that "[h]is 
complaints of disequilibrium are quite vague in nature and, by my 
opinion, cannot be linked to any trauma induced by an 
uncomplicated tympanic membrane perforation 25 years earlier."  
With regard to the tinnitus symptoms specifically, the examiner 
states that "tinnitus is a very non-specific complaint that 
cannot unequivocally be linked [to] any prior injury."

After review all of the pertinent evidence and giving careful 
consideration to each of the issues, the Board finds that service 
connection is warranted for two of the issues currently on appeal 
(the third is addressed in the remand section below).

The Board finds that the evidence establishes entitlement to 
service connection for residuals of perforated left eardrum, 
specifically the sclerosis identified in the November 2006 VA 
examination report.  The Veteran's VA treating physician, Dr. 
Michelsen, has referred to scar tissue associated with past 
trauma to the left tympanic membrane, and the November 2006 VA 
examination report directly identifies sclerosis of the left 
tympanic membrane consistent with the past trauma.  The in-
service perforation injury to the left tympanic membrane is well 
documented in the Veteran's service treatment records.  
Therefore, as there appears to be a clinically noted residual of 
the in-service injury, specifically sclerosis of the left 
tympanic membrane, service connection for such residual of the 
perforated left eardrum is warranted.

The Board finds that the evidence is at least in a state of 
equipoise with regard to the issue of entitlement to service 
connection for tinnitus.   Although the Veteran's documented 
statements regarding the nature, frequency, and timing of his 
tinnitus have been somewhat inconsistent, Dr. Michelsen has 
testified that the Veteran has consistently complained of left 
ear tinnitus since he met the Veteran in the year 2000.  The 
Veteran is competent to report that he experiences ringing in his 
ears.  At the January 2010 Board hearing, Dr. Michelsen explained 
that the Veteran's tinnitus was related to scar tissue from the 
left ear injury, and his April 2007 letter explains that the 
unilateral nature of the symptoms further strongly suggested a 
relationship of the residuals of the left ear trauma.  Dr. 
Michelsen has repeatedly attributed the Veteran's tinnitus 
complaints to his in-service left ear injury, and the Board finds 
no reason to doubt the plausibility of this competent medical 
finding or the reasonable rationale presented to support it.  

The Board notes that the November 2006 VA examination reports do 
not support the Veteran's claim.  However, with regard to 
tinnitus, these reports do not provide any particularly 
persuasive rationale.  The audiology report's rationale 
essentially states that "tinnitus is less likely as not related 
to the perforated left eardrum in service, as there is no report 
of tinnitus at the November 13, 2006, audiology examination."  
Although the Board notes that the Veteran's statements concerning 
his tinnitus experience have been somewhat inconsistent over 
time, the Board's review of the evidence as a whole has led it to 
accept that the Veteran does experience some left-sided tinnitus; 
the November 2006 audiologist's rationale, which appears to rely 
upon finding that the Veteran disclaimed tinnitus, therefore 
cannot be viewed as highly persuasive in this case.  The other 
November 2006 VA examination report, from a doctor at a head and 
neck surgery clinic, finds that tinnitus is not related to 
service on the basis that "[i]t would be quite unusual" and 
that "tinnitus is a very non-specific complaint that cannot 
unequivocally be linked [to] any prior injury."  In the Board's 
view, this rationale is not highly persuasive in supporting a 
determination that the Veteran's left ear tinnitus is not 
causally related to the residuals of his in-service left ear 
trauma.

The Board must weigh the conflicting medical evidence concerning 
this issue.  The Board finds that the supportive evidence 
concerning the Veteran's tinnitus is at least as probative and 
persuasive as the negative evidence.  Thus, resolving reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection for left ear tinnitus is warranted.

In conclusion, when resolving the benefit of the doubt in favor 
of the Veteran, the Board finds that service connection for 
sclerosis of the left tympanic membrane and for tinnitus is 
warranted.  See 38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board (with regard to both 
issues subject to final appellate adjudication in this case).  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  When the RO gives effect 
to the Board's grants of service connection, the Board 
anticipates that the Veteran will be furnished notice of the 
manner of assigning a disability evaluation and an effective 
date.  He will have the opportunity to initiate an appeal from 
these 'downstream' issues if he disagrees with the determinations 
which will be made by the RO in giving effect to the Board's 
grants of service connection.


ORDER

Service connection is warranted for sclerosis of the left 
tympanic membrane as a residual of ruptured left eardrum.  
Service connection is warranted for left ear tinnitus as a 
residual of ruptured left eardrum.  To these extents, the appeal 
is granted.


REMAND

The present appeal includes the issue of entitlement to service 
connection for loss of equilibrium, claimed as secondary to 
residuals of perforated left eardrum.  The November 2006 VA 
examination report prepared by the doctor at the VA Head and Neck 
Surgery Clinic was developed for the specific purpose of 
addressing the pertinent questions concerning the likely etiology 
of the Veteran's claimed loss of equilibrium.  Although the 
November 2006 VA examination report addresses whether any loss of 
equilibrium may be related to military service on a direct basis, 
the circumstances of the claim have now changed such that the 
Veteran's claim must be addressed on a secondary basis.  This 
current Board decision, as discussed above, finds that service 
connection is warranted for shown residuals of perforated left 
eardrum, specifically including the sclerosis of the left 
tympanic membrane noted by the November 2006 VA examiner.  The 
Veteran has not been afforded a VA examination to determine 
whether his claimed loss of equilibrium is secondary to his newly 
service-connected residuals of perforated left eardrum, 
specifically the sclerosis of the left tympanic membrane.  Under 
the circumstances, and in light of the years that have passed 
since the prior VA examination, the Veteran should be afforded 
another VA examination to address the secondary service 
connection theory which has resulted from the new grant of 
service connection for residuals of perforated left eardrum, 
specifically sclerosis of the left tympanic membrane.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
etiology of any currently manifested 
complaints of loss of equilibrium.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should clearly 
delineate any and all diagnosed disabilities 
manifested in loss of equilibrium.  Further, 
the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
disability manifested by loss of 
equilibrium is proximately due to, or 
caused by, the Veteran's service-connected 
residuals of perforated left eardrum, 
specifically the sclerosis of the left 
tympanic membrane?

b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
disability manifested by loss of 
equilibrium has been aggravated by the 
Veteran's service-connected residuals of 
perforated left eardrum, specifically the 
sclerosis of the left tympanic membrane?

A detailed rational for all opinions 
expressed should be provided.

2.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions 
expressed.  If not, appropriate action should 
be taken to remedy any such deficiencies in 
the examination report.  The RO should also 
determine whether any further development 
needs to be done based on the results of this 
examination.

3.  After completion of the above and any 
further development deemed necessary by the 
RO/AMC, the RO/AMC should review the record, 
to specifically include all evidence received 
since the September 2010 supplemental 
statement of the case, and determine whether 
the benefits sought on appeal should be 
granted, to include as secondary to service-
connected residuals of perforated left 
eardrum.  Unless the benefits sought are 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


